 

Case 4:19-cv-02184-PJH Document 152 Filed 02/02/21 Page 1 of 2

COLEMAN & BALOGH LLP
ETHAN A. BALOGH, No. 172224
235 Montgomery Street, Suite 1070
San Francisco, CA 94104
Telephone: 415.391.0440
Facsimile: 415.373.3901

eab(@colemanbalogh.com

Attomeys for Defendant
RANDALL STEVEN CURTIS

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

 

 

 

OAKLAND DIVISION
Case No. 19 Cv 2184 PJH
“AMY,” et al.,
DECLARATION OF RANDALL CURTIS
Plaintiffs,
RANDALL STEVEN CURTIS,

Before the Honorable Phyllis J. Hamilton
Defendant. Chief United States District Judge

 

 

 

 

 

 

 
0 fe YN DN NH B&B WwW PP =

DOO om
oO OD Om HI KD AW Bh BD ND eS SO

22
23
24
25
26
27
28

 

 

 

Case 4:19-cv-02184-PJH Document 152 Filed 02/02/21 Page 2 of 2

I, RANDALL CURTIS, declare under penalty of perjury as follows:

l. I] am the defendant in this action. | state the following on personal knowledge, and
if called as a witness, could competently testify to the facts presented in this declaration.

2. On no occasion have | ever purchased child pornography. None of the materials
addressed in my plea agreement in my criminal case, United States v. Curtis, 16 Cr. 510 SI,
involved the purchase of any photograph or video. Rather, the images that presented the
gravamen of my criminal case were obtained for free from the internet.

I declare that the foregoing is true and correct under penalty of perjury under the laws of
the United States.

Dated: January AS, 2021 / el Ugg

RANDALL CURTIS

 

 

DECL. OF RANDALL CURTIS
19 CV. 2184 PJH

 
